DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5403181 A) in view of Poe (US 20070292811 A1).
Regarding claim 1, Tanaka discloses a burner assembly comprising: 
(a) a burner tile having a top wall with a top surface (20, Fig. 4), an outer wall (15, Fig. 4) extending from the top wall and having an outside surface and a pre-mix region (see Fig. 4 showing a space within the burner tile with a length L), said burner tile defining an interior space for introduction of combustion air (Fig. 4); 
(b) a plurality of primary fuel tips (1 or 1+3, Fig. 4) (col. 5, lines 1-6) disposed in the burner tile and configured to inject a primary fuel into the interior space of the burner tile in order to mix a portion of the primary fuel and a portion of the combustion air mix in the pre-mix region to provide a primary fuel-air mixture (Fig. 2); 


Tanaka fails to disclose:
(a) a burner tile comprising a refractory material and having a top wall including a flame stabilizing lip formed from the refractory material that extends into said pre-mix region, said flame stabilizing lip extending radially inward so as to form a low velocity mixing zone; and 
(d) a plurality of low velocity ports disposed in the burner tile extending through said flame stabilizing lip from the top surface of the burner tile to said pre-mix region, said plurality of low velocity ports configured for injecting the primary fuel-air mixture from the pre- mix region.

Poe discloses:
(a) a burner tile comprising a refractory material (para. 76) and having a top wall including a flame stabilizing lip (140, Fig. 16) formed from the refractory material (para. 76 discloses that the burner tile is made of refractory material) that extends into said pre-mix region, said flame stabilizing lip extending radially inward so as to form a low velocity mixing zone (para. 87) (Poe discloses that the flame stabilization lip helps stabilize the flame); and 
(d) a plurality of low velocity ports (outlet end of grooves 152, Fig. 16) disposed in the burner tile extending through said flame stabilizing lip from the top surface of the burner tile to said pre-mix region (52, Fig. 17).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Tanaka to include (a) a burner tile comprising a refractory material and having top wall including a flame stabilizing lip formed from the refractory material that extends into said pre-mix region, said flame stabilizing lip extending radially inward so as to form a low velocity mixing zone; and (d) a plurality of low velocity ports disposed in the burner tile extending through said flame stabilizing lip from the top surface of the burner tile to said pre-mix 
The motivation to form the burner tile out of refractory material is so that the burner can withstand the high temperatures without degradation.  The motivation to include the flame stabilizing lip is to help stabilize and maintain the flame (see para. 87 of Poe).  A stable flame is important for complete combustion and for reliable burner operations.  

Regarding claims 4, 9, Tanaka discloses a plenum chamber (14, Fig. 4) having an inlet for introduction of the combustion air into the burner assembly.  
Regarding claims 5, 10, Tanaka discloses a combustion zone (CH, Fig. 4) in fluid communication with the plenum chamber.  
Regarding claims 6, 11, Tanaka discloses a single primary fuel pipe (3) in Fig. 4 but fails to disclose a primary fuel manifold and a plurality of primary fuel pipes.  However, Poe teaches a primary fuel manifold (220, Fig. 1) to provide the primary fuel to the burner assembly, the primary fuel manifold for feeding a plurality of primary fuel pipes (160+198, Fig. 1) having a primary fuel tip at a downstream end (Fig. 1).  
It would have been obvious at the time of filing to modify Tanaka to include a primary fuel manifold to provide the primary fuel to the burner assembly, the primary fuel manifold for feeding a plurality of primary fuel pipes.  The motivation to combine is so that there would be ample flow of primary fuel to the combustion zone.  Having a manifold feeding a plurality of primary fuel pipes would provide for more fuel flow and therefore more combustion.   Moreover, a mere duplication of the primary fuel pipe has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04(VI)(B). 
Regarding claims 7, 12, Tanaka discloses a secondary fuel manifold (6, Fig. 4) for providing the secondary fuel to the burner assembly, the secondary fuel manifold feeding a plurality of second fuel pipes (5, Fig. 4) having a secondary fuel tip (4) at a downstream end.   

(a) a burner tile comprising a refractory material and having a top wall with a top surface, an outer wall extending from the top wall and having an outside surface, and a pre-mix region, said burner tile and defining an interior space for combustion air; 
(b) a plurality of primary fuel tips disposed in the interior space for injecting a primary fuel, wherein the pre-mix region is configured so that a portion of the primary fuel and a portion of the combustion air mix to provide a primary fuel-air mixture; 
(c) a plurality of secondary fuel tips located on the top surface; and 
(d) a plurality of low velocity ports located on the top surface of the burner tile for injecting the primary fuel-air mixture from the pre-mix region, the plurality of low velocity ports being present in a flame stabilizing lip formed in the refractory material of the burner tile, the flame stabilizing lip extending radially inward so as to form a low velocity mixing zone, the flame stabilizing lip comprises a plurality of channels (Poe, 152) that extend through the flame stabilizing lip, said plurality of channels configured to provide the primary fuel-air mixture from the pre-mix region to a downstream end of burner tile, wherein each channel has a single low velocity port from the plurality of low velocity ports at the downstream end to inject the primary fuel-air mixture
Regarding claim 14, modified Tanaka discloses (see rejection of claim 1 for citations unless otherwise noted) a method for obtaining a stable burner flame in a burner assembly, where the method comprises: 
(a) providing a primary fuel through a plurality of primary fuel tips into an interior space of the burner, the interior space being defined by a tile comprising a refractory material and having a top surface, a flame stabilizing lip extending radially inward so as to form a low velocity mixing zone, an outside surface and a pre-mix region, wherein the flame stabilizing lip is formed from the refractory material;  

(c) providing a secondary fuel through a plurality of secondary fuel tips located on the top surface of the burner tile; and 
(d) providing a low-velocity primary fuel-air mixture from the pre-mix region through a plurality of low velocity ports in the burner tile and in communication with a single channel extending through the flame stabilizing lip from the top surface of the burner tile to the pre-mix region, the plurality of low velocity ports configured for injecting the air-fuel mixture.  
Regarding claim 17, Tanaka discloses providing the combustion air to the burner assembly through a plenum chamber (14, Fig. 4) having an inlet.  
Regarding claim 18, Tanaka discloses providing the combustion air to the combustion zone (CH, Fig. 4) from the plenum chamber.  
Regarding claim 19, modified Tanaka discloses providing the primary fuel to the burner assembly through a primary fuel manifold, the primary fuel manifold feeding a plurality of primary fuel pipes having a primary fuel tip at a downstream end (see rejection of claim 6).  
Regarding claim 20, Tanaka discloses providing the secondary fuel to the burner assembly through a secondary fuel manifold (6, Fig. 4), the secondary fuel manifold feeding a plurality of second fuel pipes (5) having a secondary fuel tip at a downstream end.
Claims 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5403181 A) in view of Poe (US 20070292811 A1), as applied to claim 8, and further in view of Salvolainen (EP 2479491 A1).
Regarding claim 13, Tanaka discloses a plurality of channels (152) but fails to disclose wherein the plurality of channels are equally spaced along a circumference of the flame stabilizing lip.  However, Salvolainen teaches a burner comprising a flame stabilizing lip (8, Fig. 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Tanaka wherein the plurality of channels (taught by Poe) are equally spaced along a circumference of the flame stabilizing lip, so that there is a uniform flame with uniform temperatures.  A uniform flame is important so that hot spots do not develop.  Hot spots may cause the burner to degrade prematurely and hot spots contribute to excessive NOx production. 
Regarding claim 16, modified Tanaka discloses wherein the flame stabilizing comprises a comprises a plurality of equally spaced channels to provide the primary fuel-air mixture from the pre-mix region to a downstream end of burner tile (see rejection of claim 13 teaching the equally spaced channels), wherein each channel has one of said low velocity ports (outlet of the channel) from the plurality of low velocity ports, at the downstream end to inject the primary fuel-air mixture. 

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they do not apply to the current office action.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762